Citation Nr: 0207147	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  95-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1988.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for PTSD.  

The September 2000 Board decision remanded the case to obtain 
a VA examination and medical opinion, which was accomplished 
in November 2000.  This matter is now before the Board for 
appellate review.  


FINDING OF FACT

The medical evidence does not include a current diagnosis of 
PTSD, as specified in the DSM-IV.  


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 2002).  In this case, the RO obtained the 
available service medical records and medical records from 
the identified health care providers.  The veteran received a 
VA examination, filed lay statements with the RO, and 
declined the opportunity for a hearing.  The RO's June 1994, 
August 1996, November 1996, October 2000, and May 2002 
letters to the veteran, the June 1994 rating decision, and 
the January 1995, March 2000, and March 2002 statements of 
the case informed the veteran of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  Since the veteran was informed of the applicable laws 
and regulations and of the evidence needed to substantiate 
the claim and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist and inform 
the veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

For the veteran to establish service connection for a 
psychiatric disability, the evidence must demonstrate that a 
psychiatric disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.306.  Service connection for PTSD, in 
particular, requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Patton v. West, 12 Vet. App. 272, 277 (1999).  

Unfortunately, service connection cannot be granted because 
the veteran does not currently have PTSD, as specified in the 
DSM-IV.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board remanded the case in September 2000 
because the veteran's current diagnosis was ambiguous.  If 
the diagnosis of a mental disorder does not conform to DSM-IV 
or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).  

Although VA diagnoses included PTSD in January 1996, May 
1996, and August 1996 and rule out subthreshold PTSD in July 
1994, none of the examiners stated that the diagnosis of PTSD 
or findings to support a diagnosis of PTSD were according to 
the DSM-IV.  Ambiguously, the same findings on the 
examination reports were used to state diagnoses of dysthymia 
in July 1994 and November 2000, rule out depression in July 
1994 and August 1994, depression in June 1995, December 1995, 
January 1996, April 1996, and September 1996, and schizoid 
personality disorder in November 2000.  

It was the November 2000 VA examination that conclusively 
determined that the veteran does not have PTSD according to 
the DSM-IV.  Two VA psychiatrists reviewed the veteran's 
claims folder, including medical records and alleged 
stressors.  Both examined and interviewed the veteran for 
sixty-five minutes, and both stated an Axis I diagnosis of 
dysthymia and an Axis II diagnosis of schizoid personality 
disorder.  More significantly, both VA psychiatrists agreed 
that the veteran did not meet the DSM-IV criteria for PTSD.  

Without current PTSD, as specified in the DSM-IV, entitlement 
to service connection for PTSD cannot be granted.  Brammer, 
3 Vet. App. at 225.  When a preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

